NOT PRECEDENTIAL


      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                 ________

                     No. 10-3592
                     _________


          UNITED STATES OF AMERICA

                          v.

       ANTHONY WATSON a/k/a CHESTER

               ANTHONY WATSON,
                            Appellant
                   ________

    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
            (D.C. No. 2-00-cr-00313-005)
      District Judge: Honorable J. Curtis Joyner

                       _______

      Submitted Under Third Circuit LAR 34.1(a)
                 September 10, 2013

Before: SMITH, GARTH, and SLOVITER, Circuit Judges

         (Opinion Filed: September 12, 2013)

                     __________

                      OPINION
                     __________
SLOVITER, Circuit Judge.

       Anthony Watson appeals from the District Court‟s denial of his habeas corpus

motion, made pursuant to 28 U.S.C. § 2255, in which he claimed that his trial counsel

was ineffective for not requesting a multiple-conspiracies charge. We will affirm.1

                                              I.

       On May 31, 2000, a grand jury returned an indictment charging Watson and

thirteen others with conspiracy to distribute cocaine base in violation of 21 U.S.C. § 846,

and other charges. Watson was also charged with one count of possession of crack with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and one count of possession of

crack with intent to distribute within 1,000 feet of a school, in violation of 21 U.S.C. §

860.

       At trial, the government presented evidence that Watson and his co-defendants

were part of an extensive conspiracy to sell crack cocaine in Philadelphia. According to

the government, the conspiracy began in 1998, and was masterminded by Anthony Davis,

who supplied the crack that was sold at several different locations in the city. The

government alleged a number of connections between the conspirators, including

exchanges of drugs and weapons, regular meetings, and consistent phone contacts.

Presented with this and other evidence, the jury found Watson guilty of all three offenses.

Watson was sentenced to life imprisonment by the District Court. After an appeal,




1
  The District Court had jurisdiction pursuant to 28 U.S.C. § 2255, and we have
jurisdiction pursuant to 28 U.S.C. §§ 1291, 2253, and 2255.
                                              2
Watson was resentenced to 360 months imprisonment, a sentence affirmed by this court.

See United States v. Watson, 293 F. App‟x 887, 890 (3d Cir. 2008).

       In January 2010, Watson filed a motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255. The motion raised four claims of ineffective assistance of

counsel, all of which the District Court denied. The District Court also declined to issue

a certificate of appealability. Watson appealed. This court granted a certificate of

appealability solely on Watson‟s claim that his trial counsel should have requested a

multiple-conspiracies charge.

                                            II.

       We exercise plenary review over the District Court‟s legal conclusions and review

its factual conclusions for clear error. See Whitney v. Horn, 280 F.3d 240, 249 (3d Cir.

2002). A defendant who asserts a Sixth Amendment ineffective assistance claim must

show that his/her attorney‟s representation “fell below an objective standard of

reasonableness” as determined by “prevailing professional norms.” Strickland v.

Washington, 466 U.S. 668, 687-88 (1984). The defendant must also “overcome the

presumption that, under the circumstances, the challenged action „might be considered

sound trial strategy.‟” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

       Watson has not overcome this presumption. Instead of requesting a multiple-

conspiracies charge, Watson‟s counsel simply argued that Watson was an independent

actor rather than a member of any conspiracy. To pursue this strategy, Watson‟s counsel

attacked the credibility of Watson‟s alleged co-conspirators, on whom the government

depended to make its case. He also emphasized that the government had little objective

                                             3
evidence linking Watson to the conspiracy, pointed to the belated identification of

Watson in the investigation, stressed that Watson had never been recorded by

investigators, and highlighted the weaknesses of the government‟s pager evidence. In

addition, in both his opening and closing arguments, Watson‟s counsel drew attention to

the problems with the government‟s case, and underlined the importance of reasonable

doubt in the jury‟s decision-making process.2

       Watson‟s counsel made the reasonable choice of exclusively pursuing the

independent-actor strategy. Indeed, all of Watson‟s co-defendants, including two who

were acquitted, relied on a similar strategy. This strategy allowed Watson‟s counsel to

avoid the complexity and possible confusion of a multiple-conspiracies charge, and to

instead focus on Watson‟s conduct. Although it may be “tempting . . . to second-guess

counsel‟s assistance after conviction,” we must avoid the bias of “hindsight,” and

“evaluate the conduct from counsel‟s perspective at the time.” Strickland, 466 U.S. at

689. From that perspective, the decision by Watson‟s counsel to pursue the independent-


2
  Watson argues that his counsel‟s trial conduct was so poor that it was devoid of any
strategy. In particular, Watson claims that his counsel implicitly insulted Watson during
his opening, misstated pager evidence, unhelpfully suggested that Watson was a minor
player in the conspiracy, attacked the credibility of the wrong witnesses, and undermined
his own credibility by challenging the weight of drugs obtained from Watson despite a
stipulation. The record does demonstrate that the performance of Watson‟s counsel was
imperfect, but the Sixth Amendment “guarantees reasonable competence, not perfect
advocacy.” Yarborough v. Gentry, 540 U.S. 1, 8 (2003). The imperfect conduct of
Watson‟s counsel was not so extreme that it overcomes the presumption that he was
applying a strategy. Watson further argues that his counsel was ineffective because he
failed to meet with him until two months before the trial. Although the failure of
Watson‟s counsel to communicate with his client is troubling, the problem appears to
have been corrected, and there is no evidence that it hindered Watson‟s representation at
trial.
                                            4
actor strategy and not the multiple-conspiracies strategy met Strickland’s reasonableness

standard, and did not violate Watson‟s Sixth Amendment right to counsel.

                                            III.

       For the reasons set forth, we will affirm the ruling of the District Court denying

Watson‟s motion to vacate, set aside, or correct his sentence.




                                             5